Title: From John Adams to Louisa Catherine Johnson Adams, 22 April 1823
From: Adams, John
To: Adams, Louisa Catherine Johnson



My Dear Daughter.
Quincy 22d. April 1823

Your favor of the 16th. is a reviving cordial in which I have languished for a fortnight—But I have to complain, that it is only two days, since I heard since I heard of George’s misfortune. I suppose it has been concealed in tenderness to me, but I wish to hear the worst of bad news from the begining. This tenderness for me has concealed many misfortunes which if they had been communicated to me in season, I might have prevented, at least alleviated; Congratulate George upon the present favourable appearance of his wounded Arm. And tell him I approve of his Ambition to be an Aid–de–Camp. I advice all my Grand Sons, and Great Grand Sons to be Militia men at least, but tell George he must be a better Equerry before he is a Hero. Aspice venturo lætentur ut omnia millitaria sæclo. I long for the time to come when I shall see you all. I agree with you that a journey to the North is necessary to the Secretarys health, I am more concerned for his health than his Presidency, his long continued studies and labours for more than forty years must have worn him, though he is still a Hercules
The world has inconsiderately rejoiced at the death of one whom they were pleased to call the curse of God and scourge of mankind, but I confess I am not without fears that he will be succeeded by another more dangerous and more distructive, more deserving of the title of Attilla—
The failure of Mr Otis’s election has affected me, as it has you, I cannot easily reconcile myself to the thought of his being thrown entirely out of circulation, for he has fine accomplishments, and amiable qualities. The fall of Mr Otis has been soon followed by the death of Mr George Cabbot, the President of the Hartford Convention, An event which I wish could be forgotten, because I think with you that it was disgraceful to New England, and detrimental to the United States; though Candour obliges me to say that Virginia and Pennsylvania has not been innocent of irregularities of a similar kind—
Love to all / And am as ever your affectionate / Father
John Adamsby ProxyL. C. S